Corson, P. J.
This is an action to quiet title to a quarter section of land in Potter county. The pleadings, proceedings, rulings of the court, abstract, briefs, and questions presented are substantially the same as those presented in the case of L. W. Moody v. J. L. Lambert, as County Treasurer of Potter *161County, and R. B. Fisk, decided at the present term of. this court, and reported in 18 S. D. 572, 101 N. W. 717, with the exception that the. name of John F. Fisk appears as defendant, instead of R. B. Fisk. For the reasons stated in the opinion in that case, the judgment of the court below is affirmed.